DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2020 has been entered.

Information Disclosure Statement
	The information disclosure statement submitted on 12/17/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2012/0235636 A1), and further in view of Von Novak et al. (US 8,497,658 herein Von Novak).
Regarding claim 1, Partovi teaches an inductive power receiver comprising:
a power receiving coil (read as receiver that includes a coil or antenna to receive power) (Partovi – Figure 1, Figure 2, Figure 3, Figure 4, and [0063]-[0064]);

a non switch mode regulator (read as linear regulator) (Partovi – [0070]-[0072], [0079], and [0081]).
However, Partovi fails to teach a modulator configured to communicate to an inductive power transmitter via the power receiving coil during one or more communicating periods and not communicate during one or more non-communicating periods, wherein the switch mode regulator operates to control power flow from the power receiving coil during the non-communicating period and the non switch mode regulator operates to control power flow from the power receiving coil during the communicating period.
In the related art, Von Novak teaches a modulator configured to communicate to an inductive power transmitter via the power receiving coil during one or more communicating periods and not communicate during one or more non-communicating periods, wherein the switch mode regulator operates to control power flow from the power receiving coil during the non-communicating period and the non switch mode regulator operates to control power flow from the power receiving coil during the communicating period (read as circuitry regulator 420 provides general power 425 for the transmit circuity 202 and the PA regulator provides variable power levels for the power in signal 226 to drive the PA 210; the circuitry regulator 420 may provide 5 volts for the controller 214 and other circuitry; the PA regulator 450 supplies a varying 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the teachings of Von Novak into the teachings of Partovi for the purpose of providing transmitting and relaying wireless power at varying power levels and multiplexed times to increase power transmission efficiency accommodates multiple devices with different maximum peak power levels.
Regarding claim 2 as applied to claim 1, Partovi as modified by Von Novak further teaches a bypass switch configured to bypass the switch mode regulator (Partovi – read as receiver MCU communicates back to the charger by modulating the receiver load by rapidly closing and opening a switch in series with a modulation load at a predetermined speed and coding pattern) (Partovi – Figure 2, [0079]).
Regarding claim 3 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the switch mode regulator operates with a substantially fixed control effort during the communicating period (read as circuitry regulator 420 may be a low-power-fixed-output buck converter that provides 5 volts for the controller 214 and other circuity) (Von Novak – Figure 8, and column 11 lines 32-63).
Regarding claim 4 as applied to claim 3, Partovi as modified by Von Novak further teaches wherein the substantially fixed control effort is determined based on a duty cycle of the switch mode regulator in the non-communicating period (read as 
Regarding claim 5 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the switch mode regulator operates with a substantially 100% or substantially 0% duty cycle during the communicating period (read as the charger includes a communication and regulation/control system that detects a receiver and/or turns the applied power on or off and/or modify the amount of applied power by changing the amplitude, frequency or duty cycle, etc.) (Partovi – [0063], [0078], [0097], [0104], [0108], [0279], [0289], and [0292]).
Regarding claim 6 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the switch mode regulator operates with a maximum rate of change of a duty cycle or a range of duty cycle values during the communicating period (read as provide more or less power to the charger coil by adjusting the frequency, duty cycle or input voltage to the charger coil) (Partovi – [0063], [0078], [0097], [0104], [0108], [0279], [0289], and [0292]).
Regarding claim 7 as applied to claim 6, Partovi as modified by Von Novak further teaches wherein the maximum rate is 1% per millisecond (Partovi – [0063], [0078], [0097], [0104], [0108], [0279], [0289], and [0292]).
Regarding claim 9 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the non switch mode regulator is a linear regulator (read as PA regulator 450A using Linear technology) (Von Novak – Figure 9, column 11 lines 32-63).
claim 11 as applied to claim 9, Partovi as modified by Von Novak further teaches wherein the non switch mode regulator is configured to operate substantially as a closed switch during the non-communicating period (read as report back to the charger to provide a closed loop system with the charger; closed loop control and regulation of power; closed loop continues during the charging process) (Partovi – [0070]-[0072], [0079], [0099], [0203]-[0203], [0277], [0296]; Von Novak – Figure 9, column 11 lines 32-63).
Regarding claim 12 as applied to claim 1, Partovi as modified by Von Novak further teaches further comprising a load disconnect switch (read as receiver circuitry 302 may further include switching circuitry 312 for connecting receive antenna 304 to the power conversion circuitry 306 or alternatively for disconnecting the power conversion circuitry 306; disconnecting receive antenna 304 changes the load as seen by the transmitter 200) (Von Novak – Figure 2, column 7 lines 29-35).
Regarding claim 13 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the switch mode regulator is a coupled coil regulator (Partovi – Figure 1, and [0063]-[0068]).
Regarding claim 14 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the switch mode regulator is configured to provide an AC voltage in series with the power receiving coil to regulate AC power from the receiving coil (read as change of the received AC voltage to DC voltage; AC voltage applied to the charger coil) (Partovi – Figure 44, [0060], [0064], [0095], [0097], [0176], [0178]-[0179], [0181]-[0182], [0187]-[0188], and [0214]-[0215]).
claim 15 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein the modulator is configured to use amplitude modulation (read as simple AM modulation between normal power transmission and lower power transmission) (Von Novak – Figure 12A, column 13 lines 12-52).
Regarding claim 16 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein components in the modulator are shared with components in the switch mode regulator (Von Novak – Figure 12A, column 13 lines 12-52).
Regarding claim 17 as applied to claim 1, Partovi as modified by Von Novak further teaches wherein a control effort of the switch mode regulator is adjusted during the communicating period (read as switch to allow switching between a wired and wireless method of charging or powering the product or battery) (Partovi – Figure 1, Figure 2, Figure 3, Figure 4, [0064], [0079], and [0081]).
Regarding claim 22 as applied to claim 9, Partovi as modified by Von Novak further teaches wherein the non switch mode regulator does not regulate during the non-communicating period (read as linear regulator) (Partovi – [0070]-[0072], [0079], and [0081]).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648